[termloanamendment001.jpg]
Execution Version FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), dated as of April 8, 2020, is entered into by and among
GLOBE LIFE INC., a Delaware corporation formerly known as Torchmark Corporation
(the “Borrower”), TMK RE, LTD., a Bermuda reinsurance corporation (“TMK” and
together with the Borrower, collectively, the “Loan Parties” and each a “Loan
Party”), the Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent. RECITALS A. The Loan Parties, the several lenders from
time to time party thereto (the “Lenders”), and the Administrative Agent are
party to the Second Amended and Restated Credit Agreement, dated as of May 17,
2016 (the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement as
amended by this Amendment. B. The Loan Parties have requested that the Lenders
amend the Credit Agreement on the terms and conditions set forth herein.
STATEMENT OF AGREEMENT NOW, THEREFORE, in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENTS
TO CREDIT AGREEMENT 1.1 Section 1.01 of the Credit Agreement is hereby amended
by adding the following defined term in appropriate alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.” “Designated Jurisdiction” means any country or
territory to the extent that such country or territory itself is the subject of
any Sanction.” “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury.” “Resolution Authority” means an EEA
Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority.” “Term Loan Agreement” means the 364-Day Term Loan
Agreement to be entered into among the Borrower, the lenders from time to time
party thereto and Bank of America,



--------------------------------------------------------------------------------



 
[termloanamendment002.jpg]
N.A. as administrative agent, providing for term loans to the Borrower in an
aggregate principal amount not exceeding $300,000,000, and any refinancings,
refundings, renewals or extensions thereof.” “UK Financial Institution” means
any BRRD Undertaking (as such term is defined under the PRA Rulebook (as amended
form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any person falling within IFPRU 11.6 of the FCA Handbook (as
amended from time to time) promulgated by the United Kingdom Financial Conduct
Authority, which includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms.” “UK
Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.” 1.2 The definition of “Bail-In Action” in Section 1.01
of the Credit Agreement is hereby amended and restated as follows: “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.” 1.3 The definition of “Bail-In Legislation” in Section
1.01 of the Credit Agreement is hereby amended and restated as follows: “Bail-In
Legislation” means (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).” 1.4 The definition of “Write-Down and
Conversion Powers” in Section 1.01 of the Credit Agreement is hereby amended and
restated as follows: “Write-Down and Conversion Powers” means, (a) with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment003.jpg]
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.” 1.5 The
definition of “Sanctions” in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows: “Sanctions” means any sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.” 1.6 Section 5.23 of the Credit
Agreement is hereby amended and restated as follows: “5.23 OFAC; Anti-Corruption
Laws. (a) No Loan Party nor any of its Subsidiaries, nor, to the knowledge of
such Loan Party and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by one or more individuals or entities that are (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets, or any similar list enforced by any other relevant sanctions authority
or (c) located, organized or resident in a Designated Jurisdiction. Each Loan
Party and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions. (b) Each Loan Party and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti- corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.” 1.7 Article VI of the Credit Agreement is
hereby amended by adding the following new Section 6.15 at the end thereof:
“6.15 Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions.” 1.8 Section 7.09 of the Credit Agreement is hereby amended by
replacing the first parenthetical therein with “(other than this Agreement, any
other Loan Document and the Term Loan Agreement)”. SIGNATURE PAGE TO FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment004.jpg]
1.9 Article VII of the Credit Agreement is hereby amended by adding the
following new Section 7.13 and Section 7.14 at the end thereof: “7.13 Sanctions.
Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person that, at the time of such funding, is the subject of Sanctions, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions. 7.14 Anti-Corruption Laws. Directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other anti-corruption legislation in other jurisdictions.” 1.10
Section 8.01(e) of the Credit Agreement is hereby amended by adding “under the
Term Loan Agreement or” immediately following the second parenthetical in clause
(i)(A) thereof. 1.11 Section 10.22 of the Credit Agreement is hereby amended by
(a) deleting the phrase “EEA Financial Institution” where it appears in such
Section and substituting the phrase “Affected Financial Institution” therefor,
and (b) deleting the phrases “an EEA Resolution Authority” and “any EEA
Resolution Authority” where each such phrase appears in such Section and
substituting the phrase “the applicable Resolution Authority” therefor. 1.12
Article X of the Credit Agreement is hereby amended by adding the following new
Section 10.23 at the end thereof: “10.23 Acknowledgement Regarding Any Supported
QFCs. To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Swap Contracts or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment005.jpg]
the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.23, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).” SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment006.jpg]
ARTICLE II CONDITIONS OF EFFECTIVENESS 2.1 The amendments set forth in ARTICLE I
shall become effective as of the date when, and only when, the Administrative
Agent shall have received an executed counterpart of this Amendment from each
Loan Party and Lenders constituting the Required Lenders. ARTICLE III
REPRESENTATIONS AND WARRANTIES 3.1 To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Loan Party represents and warrants to
the Administrative Agent and the Lenders on and as of the date hereof, that: (i)
it has taken all necessary action to authorize the execution, delivery and
performance of this Amendment, (ii) this Amendment has been duly executed and
delivered by such Loan Party and constitutes such Loan Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies, (iii) no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance by such Loan Party of this Amendment, (iv) the representations and
warranties set forth in Article V of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date, in which case they shall be true and correct as of such earlier date), (v)
both before and after giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default and (vi) the
Obligations are not reduced by this Amendment and are not subject to any
offsets, defenses or counterclaims. ARTICLE IV ACKNOWLEDGEMENT AND CONFIRMATION
4.1 Each Loan Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Loan Documents to which it is a
party remain in full force and effect and enforceable against such party in
accordance with their respective terms, as modified hereby, and shall not be
discharged, diminished, limited or otherwise affected in any respect. ARTICLE V
MISCELLANEOUS 5.1 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF). SIGNATURE PAGE TO
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment007.jpg]
5.2 Loan Document. As used in the Credit Agreement, “hereinafter,” “hereto,”
“hereof,” and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement after amendment by this Amendment. Any
reference to the Credit Agreement or any of the other Loan Documents herein or
in any such documents shall refer to the Credit Agreement and the other Loan
Documents as amended hereby. This Amendment is limited to the matters expressly
set forth herein, and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment shall constitute a Loan
Document under the terms of the Credit Agreement. 5.3 Expenses. The Loan Parties
shall pay all reasonable and documented fees and expenses of counsel to the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment. 5.4 Severability. To the extent any provision of
this Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction. 5.5 Successors and Assigns.
This Amendment shall be binding upon, inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the parties hereto. 5.6
Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. 5.7
Counterparts; Integration. This Amendment may be executed and delivered via
facsimile or electronic format with the same force and effect as if an original
were executed and may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon
the same instrument. The words “executed,” “signed,” “signature,” and words of
like import in shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. This Amendment constitutes the entire contract among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. [remainder of page intentionally left blank] SIGNATURE
PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written. GLOBE LIFE
INC. By: /s/ Frank M. Svoboda Name: Frank M. Svoboda Title: Executive Vice
President and Chief Financial Officer TMK RE, LTD. By: /s/ W. Michael Pressley
Name: W. Michael Pressley Title: President SIGNATURE PAGE TO FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment009.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By: /s/ Jason Hafener Name: Jason Hafener Title: Managing Director SIGNATURE
PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment010.jpg]
Bank of America, N.A., as Syndication Agent and as a Lender By: /s/ Hema
Kishnani Name: Hema Kishnani Title: Director SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment011.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Glenn Schuermann Name: Glenn
Schuermann Title: Vice President SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment012.jpg]
BBVA USA, as a Lender By: /s/ Steve Ray Name: Steve Ray Title: Executive
Director SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment013.jpg]
TRUIST BANK (AS SUCCESSOR BY MERGER TO SUNTRUST BANK) as a Lender By: /s/ Andrew
Johnson Name: Andrew Johnson Title: Managing Director SIGNATURE PAGE TO FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment014.jpg]
TRUIST BANK (AS SUCCESSOR BY MERGER TO BB&T) as a Lender By: /s/ Troy R. Weaver
Name: Troy R. Weaver Title: Senior Vice President SIGNATURE PAGE TO FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment015.jpg]
COMERICA BANK, as a Lender By: /s/ John Smithson Name: John Smithson Title: Vice
President SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment016.jpg]
KeyBank National Association, as a Lender By: /s/ Alyssa Suckow Name: Alyssa
Suckow Title: Vice President SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment017.jpg]
REGIONS BANK, as a Lender By: /s/ Hichem Kerma Name: Hichem Kerma Title:
Managing Director SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[termloanamendment018.jpg]
The Northern Trust Company, as a Lender By: /s/ Christopher Lyle McKean Name:
Christopher Lyle McKean Title: Senior Vice President SIGNATURE PAGE TO FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 